[header01.jpg]

Exhibit 10.2
The Patheon Global Bonus Plan


Overview


The Patheon Global Bonus Plan (the “Bonus Plan”) is intended to reward Eligible
Participants for their collective and individual contributions to the success of
the Patheon Group during the applicable Plan Year, as measured through the
achievement of defined targets and individual performance. The “Patheon Group”
means Patheon Inc. (hereinafter, “Patheon” or the “Company”), and any entity
controlled by Patheon.




Key Plan Concepts


The Bonus Plan is designed to drive total Company performance and is aligned to
the Corporate Strategy. It is designed to reward corporate, regional, site and
individual achievement when the required minimum thresholds of the Bonus Plan
are achieved. Patheon's overall success is the collective achievement of the
businesses, sites, and Eligible Participants that form the Patheon Group.


At sites where both Commercial and PDS businesses exist, achievement for both
businesses will be combined to recognize the collaborative effort necessary for
site and Company success.


The participant's individual performance score achieved through the Performance
Management System provides a multiplier to be used for determining both merit
increases and bonus awards.
 


Key Plan Objectives


The objectives of this Bonus Plan include:


•
Align performance with key measures of business success and Company strategy.

•
Reward for controllable and collective efforts.

•
Reward for efforts at the individual level based on principles of “Pay for
Performance”.

•
Provide a competitive variable pay program.

•
Support the “One Patheon” initiative through a consistent, global program with a
focus on the success of the Patheon Group as a whole.





Plan Funding


The Bonus Plan is funded through the achievement of predetermined targets for
the following components:


•
Corporate Adjusted EBITDA: Earnings Before Income Taxes, Depreciation and
Amortization, as described in the Patheon Annual Report. This is further
adjusted for foreign currency exchange differences compared to budgeted exchange
rates and other one-time, non-operating gains or losses at the discretion of
senior management.



•
Corporate Net Free Cash Flow: Cash flow from operations minus capital spending



•
Corporate Revenue



•
Region/Country Average Adjusted EBITDA



•
Adjusted EBITDA



•
Site Commercial or PDS Operations (On-time Delivery, Right First Time)




[footer01.jpg]

--------------------------------------------------------------------------------

[header01.jpg]



Funding Model


[fundingmodel.jpg]


All performance results are provided to Corporate Compensation by Corporate
Finance for the purpose of calculating individual bonus awards. Bonus payments
are at the discretion of the Compensation and Human Resources Committee of
Patheon Inc.






Component Thresholds


Each Corporate, Site or Region performance component of this Bonus Plan (each a
“Component”) has a specified minimum and maximum achievement threshold as
indicated below. No payment or award under the Bonus Plan (“Bonus Plan Payout”)
will be made for any component in which the minimum threshold is not achieved.
The maximum possible Bonus Plan Payout to any participant is 200% of target.






[componentthresholds.jpg]






The range of Bonus Plan Payout under this Bonus Plan is 0% to 200% of target. In
order for an Eligible Participant to achieve the maximum level Bonus Plan Payout
possible, (i) achievement of all objectives with respect to a specified
Component must equal or exceed the specified Maximum for such Component and (ii)
the Eligible Participant must receive an individual performance rating of at
least “Meets Expectations”.





















[footer01.jpg]

--------------------------------------------------------------------------------

[header01.jpg]







Plan Groups:


Each Eligible Participant will be assigned one of the following Bonus Plan
Groups, based on the focus of the responsibilities of their role within the
Company:


[plangroups.jpg]










Individual Performance:


Each employee of the Patheon Group participates in the formal Performance
Management System. At the end of each year the employee and their manager
discuss the employee's performance for the year and a performance rating and
score are assigned. This performance rating score is used in Patheon's Pay For
Performance process (merit increase process and also as a multiplier in this
Bonus Plan (the “Individual Performance Multiplier”)).


[individualperformance.jpg]




An Eligible Participant with a performance rating of Not Acceptable will not be
eligible to receive a Bonus Plan award even if all minimum thresholds are met.
An Eligible Participant with a performance rating of Sometimes Meets
Expectations may have any Bonus Plan award reduced for not achieving at least a
performance rating of Meets Expectations. Performance ratings are subject to
calibration across functions, businesses and geographies in order to ensure
consistency, fairness and equity.







[footer01.jpg]

--------------------------------------------------------------------------------

[header01.jpg]





Sample Payout Calculations:


For the following examples, the assumptions used are:
•
Base salary of 50,000 x Individual Bonus Target of 10% = Bonus Target of 5,000

•
All Components achieve at 90% = 50% payout

•
Individual performance rating of “meets expectations” = 100% Individual
Performance Multiplier



[samplepayoutcalcs.jpg]






Foreign Exchange Considerations


For the purposes of measuring financial performance to budget as required by any
Component, local currencies will be used. Budget currency exchange rates will be
used for converting forecasted and actual results to U.S. Dollars. Therefore, a
constant exchange rate will be used throughout the Plan Year.

















[footer01.jpg]

--------------------------------------------------------------------------------

[header01.jpg]







General Terms & Conditions of this Plan


Eligible Participants: This Bonus Plan applies to nominated and approved, active
full-time and part-time employees of the Patheon Group who are not eligible
under another incentive plan and who are not on “fixed term contracts” or
otherwise ineligible based on their employment agreement (“Eligible
Participants”).


Payout Eligibility: Eligible Participants must also meet each of the following
conditions to be eligible for a Bonus Plan Payout for the Performance Period
applicable under this Bonus Plan:


1)
must have initiated employment with a member of the Patheon Group prior to
August 1st of the Plan Year (as defined below); and



2)
be actively employed at the time of Bonus Plan Payout except in the following
limited circumstances:





a.
Approved Leaves of Absence: Eligible Participants on an approved leave of
absence will remain eligible under this Bonus Plan only to the extent required
by applicable law. The Bonus Plan Payout, if any, will be based solely on
prorated annual salary paid to the Eligible Participant during the Performance
Period during which such Eligible Participant was not on any such leave of
absence, except where applicable law requires otherwise. The Bonus Plan Payout
is payable only if the minimum Component thresholds and Individual Performance
Multipliers are achieved and all other eligibility requirements are met.
Regarding the Individual Performance Multiplier, each Eligible Participant's
achievement will be assessed on a case-by-case basis and in the sole discretion
of Patheon (or the applicable member of the Patheon Group), based solely on
personal performance up to the last day on which the Eligible Participant
actually worked. Any such Bonus Plan Payouts made hereunder may be adjusted,
giving consideration to (i) the effect of any such payout on the applicable
Eligible Participant's eligibility for disability payments or related income (or
the amount thereof), and (ii) other applicable local laws or regulations. Any
such Bonus Plan Payouts made hereunder will only be made after the applicable
Eligible Participant returns from any such approved leave of absence.





b.
Retirement: For Bonus Plan purposes, “retirement” means the conclusion of
employment with a member of the Patheon Group as may be defined in the specific
retirement plan of the member of the Patheon Group that is the employer of the
applicable Eligible Participant. The Bonus Plan Payout, if any, for an Eligible
Participant who retires during the Plan Year will be based solely on prorated
annual salary paid to such Eligible Participant during the Plan Year.  The Bonus
Plan Payout will be payable only if the required Component thresholds are met
and the Bonus Plan Payout is approved by the Compensation and Human Resources
Committee. Regarding the Individual Performance Multiplier, each Eligible
Participant's achievement will be assessed on an individual basis and in the
sole discretion of Patheon (or the applicable member of the Patheon Group),
based solely on personal performance up to the last day on which the Eligible
Participant actually worked. Any Bonus Plan Payouts hereunder will made at the
same time that Bonus Plan Payouts for actively employed Eligible Participants
are made (i.e., such Bonus Plan Payouts will not be accelerated).





c.
Death and Disability: If the employment of an Eligible Participant is terminated
because of such Eligible Participant's death or disability, the Bonus Plan
Payout, if any, will be calculated based on Eligible Earnings up to the last day
on which the Eligible Participant actually worked. The Bonus Plan Payout will be
payable only if the required Component thresholds are met and the Bonus Plan
Payout is approved by the Compensation and Human Resources Committee. Regarding
the Individual Performance Multiplier, each Eligible Participant's achievement
will be assessed on an individual basis and in the sole discretion of Patheon
(or the applicable member of the Patheon Group), based solely on personal
performance up to the last day on which the Eligible Participant actually
worked.


[footer01.jpg]

--------------------------------------------------------------------------------

[header01.jpg]

Any such Bonus Plan Payouts made hereunder may be adjusted or withheld, giving
consideration (i) to the effect of any such Bonus Plan Payout on the applicable
Eligible Participant's eligibility for disability payments or related income (or
the amount thereof), and (ii) other applicable local laws or regulations. Any
Bonus Plan Payouts hereunder will be made at the same time that Bonus Plan
Payouts for actively employed Eligible Participants are made (i.e., such Bonus
Plan Payouts will not be accelerated).


d.
Not-for-Cause Involuntary Termination: An Eligible Participant who is terminated
on a not-for-cause and involuntary basis is eligible to receive a Bonus Plan
Payout, based on prorated Eligible Earnings for the current Performance Period
only if (i) the Eligible Participant continues to be within his/her termination
period on the date of Bonus Plan Payout; (ii) the required Component thresholds
are met; and (iii) and the payout is approved by the Compensation and Human
Resources Committee. Regarding the Individual Performance Multiplier, each
Eligible Participant's achievement will be assessed on an individual basis and
in the sole discretion of Patheon (or the applicable member of the Patheon
Group), based solely on personal performance up to the last day on which the
Eligible Participant actually worked. With respect to any severance or other
termination-related payments made to an Eligible Participant, Eligible Earnings
will include only base pay earned through the last day worked. Any Bonus Plan
Payouts hereunder will made at the same time that Bonus Plan Payouts for
actively employed Eligible Participants are made (i.e., such Bonus Plan Payouts
will not be accelerated).



e.
Applicable Local Law Applies. The Bonus Plan Payout Eligibility requirement of
active employment at the time the Bonus Plan Payout is made is subject to
applicable local law which may prohibit such eligibility requirements or
otherwise limit their application. Patheon, in its sole discretion, may alter
the Bonus Plan Payout Eligibility requirement to conform to applicable local
law.

  
NOTE: Any Eligible Participant who is terminated for cause, as determined by
his/her employer in its sole discretion, or who voluntarily leaves employment
(other than via retirement or as a result of disability), or provides notice
thereof, prior to the date of the Bonus Plan Payout, is not eligible for a Bonus
Plan Payout under any circumstance (even if the Eligible Participant is an
active employee at the time of such Bonus Plan Payout).


Performance Period / Plan Year: The performance period runs concurrent with the
fiscal year; currently November 1st thru October 31st (the “Performance Period”
or the “Plan Year”)


Eligible Earnings: For the purpose of the calculation of any Bonus Plan Payouts,
eligible earnings are defined as the amount of base pay which has been paid to
the employee according to payroll records during the performance period,
excluding fringe benefits, cash allowances, disability, worker's compensation,
vacation/paid time off and all other types of pay not directly related to base
pay, unless applicable law requires that other items of income be included for
purpose of calculating an award in a discretionary bonus plan (“Eligible
Earnings”). Eligible earnings for new hires during the Plan Year are prorated
from the date of hire for the purpose of calculating bonus payable. Eligible
earnings for part time employees are calculated using the actual base salary
amounts paid to the employee during the plan year as reported by payroll.


Individual Bonus Target: Means the percentage of Eligible Earnings, or the
specified dollar value (or value in other applicable currency) of the bonus
target as may be: (i) contained in the terms of an Eligible Participant's
written employment agreement; or (ii) approved from time to time by Corporate
Human Resources in writing for specified employees or employee grade levels; or
(iii) approved from time to time by the Compensation and Human Resources
Committee, as may be applicable in each case.


Changes in Individual Bonus Target: If the Individual Bonus Target for an
Eligible Participant changes during a Plan Year, then generally the Individual
Bonus Target in effect as of as of October 31st of the Plan Year will be used in
the calculation of the Bonus Plan Payout. However, Patheon reserves the right to
prorate the Bonus Plan Payout accordingly if an Eligible Participant receives an
increase or decrease in Individual Bonus Target during the second (2nd) half of
the Plan Year (i.e., from May 1st thru October 31st).





[footer01.jpg]

--------------------------------------------------------------------------------

[header01.jpg]



Transfers: Annual bonus calculations for Eligible Participants who transfer
between sites or businesses during the Plan Year will be based on the
Components, levels and other terms and conditions which apply to the site or
business to which they are assigned as of October 31st of the relevant Plan
Year. Patheon reserves the right to pro-rate the Bonus Plan Payout if an
Eligible Participant transfers during the second half of the Plan Year (i.e.,
from May 1st thru October 31st).
  
Communication of Results: Results to be used in the calculation of a Bonus Plan
payout are provided by Corporate Finance. All such results, the determination of
achievement of all Component thresholds, and the respective Bonus Plan Payouts
are subject to approval by the Compensation and Human Resources Committee. To
minimize confusion, no one shall communicate any results as it relates to the
Bonus Plan or Bonus Plan Payout amounts until authorized to do so by Corporate
HR and/or Corporate Finance.


Governance: This Bonus Plan is developed and administered by Corporate HR. This
Bonus Plan is governed by the rules specified within this document and is
subject to applicable law.


Exceptions: Any exceptions to this Bonus Plan must be made in writing and
approved by Corporate HR.


Timing of Payment: If a payment is due under this Bonus Plan's guidelines as set
forth herein, the payment will be made no later than two and one-half (2 1/2)
months after the end of the calendar year during which Performance Period ends;
provided, however, that in the case of a payment due under Sections 2b through
2d above, the payment shall be made no later than two and one-half (2 ½) months
after the end of the Performance Period (i.e. by January 15, 2014 for the
Performance Period ending on October 31, 2013)


Disclaimer: Patheon reserves the right to amend or discontinue this Bonus Plan
at any time, with or without notice.




Approved by the Compensation and Human Resources Committee
of the Board of Directors of Patheon Inc.
December 13, 2012



[footer01.jpg]